Exhibit American Patriot Financial Group, Inc. Announces Second Quarter Earnings American Patriot Financial Group, Inc. the holding company for American Patriot Bank has reported unaudited second quarter earnings of $82,501 and $216,066 for the six month period ended June 30, 2008. The bank has seen total assets increase 2.16% to $115,224,637 over the past 3 month period. This increase in the total assets was the result primarily of growth in the bank’s loan portfolio of 1.24% to $100,219,900. This represents the first quarter in the bank’s history that loans have exceeded $100 million. Jerry Simmerly, President and Chief Executive Officer commented that “the bank continues to grow at a moderate pace in a trying market and economic environment.The record level of loans has been achieved while the bank continues to see improving asset quality measures. The bank’s risk measurement practices are providing a strong dividend as both non-accrual loans, and other real estate owned (OREO) are at record lows.” The bank reported total loans delinquent more than 30 days at quarter end of only .47% of total loans or $472,000. Non-accrual loans were reported at only .49% of total loans or $499,378 and represent only 2 consumer loans which are substantially resolved while total OREO was .34% of total assets or $395,871. Mr.
